SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 201 4 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. PERMA-FIX ENVIRONMENTAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 58-1954497 (IRS Employer Identification Number) 8302 Dunwoody Place, Suite 250, Atlanta, GA (Address of principal executive offices) (Zip Code) (770) 587-9898 (Registrant's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐Accelerated Filer ☐Non-accelerated Filer ☐Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the close of the latest practical date. Class Outstanding at August 1, 2014 Common Stock, $.001 Par Value shares of registrant’s Common Stock PERMA-FIX ENVIRONMENTAL SERVICES, INC. INDEX Page No. PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets - June 30, 2014 and December 31, 2013 1 Consolidated Statements of Operations - Three and Six Months Ended June 30, 2014 and 2013 3 Consolidated Statements of Comprehensive Income (Loss) - Three and Six Months Ended June 30, 2014 and 2013 4 Consolidated Statement of Cash Flows - Six Months Ended June 30, 2014 and 2013 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 5. Other Information 36 Item 6. Exhibits 37 PART I - FINANCIAL INFORMATION ITEM 1. – Financial Statements PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets (Unaudited) June 30, December 31, (Amounts in Thousands, Except for Share and per Share Amounts) ASSETS Current assets: Cash $ 36 $ 333 Restricted cash 35 35 Accounts receivable, net of allowance for doubtful accounts of $1,919 and $1,932, respectively 10,900 8,106 Unbilled receivables - current 4,201 4,917 Inventories 507 520 Prepaid and other assets 2,212 3,084 Current assets related to discontinued operations 79 3,114 Total current assets 17,970 20,109 Property and equipment: Buildings and land 19,863 19,486 Equipment 35,684 35,279 Vehicles 557 610 Leasehold improvements 11,625 11,625 Office furniture and equipment 2,046 2,046 Construction-in-progress 556 630 70,331 69,676 Less accumulated depreciation and amortization ) ) Net property and equipment 24,410 26,060 Property and equipment related to discontinued operations 681 1,367 Intangibles and other long term assets: Permits 16,718 16,744 Goodwill 950 1,330 Other intangible assets – net 2,701 2,980 Unbilled receivables – non-current 225 302 Finite risk sinking fund 21,321 21,307 Other assets 1,326 1,401 Total assets $ 86,302 $ 91,600 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets, Continued (Unaudited) June 30, December 31, (Amounts in Thousands, Except for Share and per Share Amounts) LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 5,897 $ 5,462 Accrued expenses 4,758 5,201 Disposal/transportation accrual 2,125 1,385 Unearned revenue 3,182 4,149 Current liabilities related to discontinued operations 2,144 3,994 Current portion of long-term debt 3,555 2,876 Total current liabilities 21,661 23,067 Accrued closure costs 5,366 5,222 Other long-term liabilities 771 739 Deferred tax liabilities 1,072 1,012 Long-term liabilities related to discontinued operations 807 602 Long-term debt, less current portion 10,891 11,372 Total long-term liabilities 18,907 18,947 Total liabilities 40,568 42,014 Commitments and Contingencies Preferred Stock of subsidiary, $1.00 par value; 1,467,396 shares authorized, 1,284,730 shares issued and outstanding, liquidation value $1.00 per share plus accrued and unpaid dividends of $771 and $738, respectively 1,285 1,285 Stockholders' Equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized, no shares issued and outstanding — — Common Stock, $.001 par value; 75,000,000 shares authorized, 11,440,228 and 11,406,573 shares issued, respectively; 11,432,586 and 11,398,931 shares outstanding, respectively 11 11 Additional paid-in capital 103,566 103,454 Accumulated deficit ) ) Accumulated other comprehensive (loss) income (4 ) 2 Less Common Stock in treasury, at cost; 7,642 shares ) ) Total stockholders' equity 44,449 48,301 Total liabilities and stockholders' equity $ 86,302 $ 91,600 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ 12,657 $ 22,784 $ 23,201 $ 42,613 Cost of goods sold 11,100 18,761 21,551 38,053 Gross profit 1,557 4,023 1,650 4,560 Selling, general and administrative expenses 2,970 3,370 6,182 7,556 Research and development 317 402 687 901 Impairment loss on goodwill 380 1,149 380 1,149 (Gain) loss on disposal of property and equipment ) — ) 2 Loss from operations ) Other income (expense): Interest income 6 9 14 18 Interest expense ) Interest expense-financing fees ) Other 7 1 14 (7 ) Loss from continuing operations before taxes ) Income tax expense (benefit) 30 ) 60 ) Loss from continuing operations, net of taxes ) (Loss) income from discontinued operations, net of taxes ) 43 ) 15 Gain on insurance settlement of discontinued operations, net of taxes 3,541 — 3,541 — Net income (loss) 11 ) ) ) Net loss attributable to non-controlling interest — ) — ) Net income (loss) attributable to Perma-Fix Environmental Services, Inc. common stockholders $ 11 $ ) $ ) $ ) Net (loss) income per common share attributable to Perma-Fix Environmental Services, Inc. stockholders - basic and diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) — ) — Gain on insurance settlement of discontinued operations, net of taxes .31 — .31 — Net loss per common share — $ ) $ ) $ ) Number of common shares used in computing net loss per share: Basic 11,433 11,267 11,426 11,261 Diluted 11,433 11,267 11,426 11,261 The accompanying notes are an integral part of these consolidated financial statements. 3 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Amounts in Thousands) Net income (loss) $ 11 $ ) $ ) $ ) Other comprehensive income (loss): Foreign currency translation gain (loss) 10 — (6 ) (2 ) Total other comprehensive income (loss) 10 — (6 ) (2 ) Comprehensive income (loss) 21 ) ) ) Comprehensive loss attributable to non-controlling interest — ) — ) Comprehensive income (loss) attributable to Perma-FixEnvironmental Services, Inc. stockholders $ 21 $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (Amounts in Thousands) Cash flows from operating activities: Net loss $ ) $ ) Less: income on discontinued operations 2,105 15 Loss from continuing operations ) ) Adjustments to reconcile net loss to cash used in operations: Depreciation and amortization 2,309 2,576 Amortization of debt discount 43 ― Amortization of fair value of customer contracts ― ) Deferred tax expense(benefit) 60 ) (Benefit) provision for bad debt and other reserves (6 ) 43 Impairment loss on goodwill 380 1,149 (Gain) loss on disposal of plant, property and equipment ) 2 Foreign exchange loss (6 ) (2 ) Issuance of common stock for services 129 99 Stock-based compensation ) 54 Changes in operating assets and liabilities of continuing operations Accounts receivable ) 60 Unbilled receivables 793 1,482 Prepaid expenses, inventories and other assets 966 1,078 Accounts payable, accrued expenses and unearned revenue ) ) Cash used in continuing operations ) ) Cash used in discontinued operations ) ) Cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sale of property and equipment 42 ― Non-controlling distribution/redemption ― ) Payment to finite risk sinking fund ) ) Cash used in investing activities of continuing operations ) ) Proceeds from property insurance claims of discontinued operations (see Note 10) 5,727 ― Net cash provided by (used in) investing activities 5,422 ) Cash flows from financing activities: Net borrowing of revolving credit 1,391 1,671 Principal repayments of long term debt ) ) Cash provided by financing activities of continuing operations 155 222 Principal repayments of long term debt for discontinued operations ) ) Cash provided by financing activities 137 204 Decrease in cash ) ) Cash at beginning of period 333 4,368 Cash at end of period $ 36 $ 95 Supplemental disclosure: Interest paid $ 341 $ 353 Income taxes paid 30 104 The accompanying notes are an integral part of these consolidated financial statements. 5 PERMA-FIX ENVIRONMENTAL SERVICES, INC. NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS June 30, 2014 (Unaudited) Reference is made herein to the notes to consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2013. 1. Basis of Presentation The condensed consolidated financial statements included herein have been prepared by the Company (which may be referred to as we, us or our), without an audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“the Commission”). Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading. Further, the condensed consolidated financial statements reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position and results of operations as of and for the periods indicated. The results of operations for the six months ended June 30, 2014 are not necessarily indicative of results to be expected for the fiscal year ending December 31, 2014. The Company suggests that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2013. Reverse Stock Split The Company effected a reverse stock split at a ratio of 1-for-5 of the Company’s then outstanding Common Stock (“Common Stock”), and shares of Common Stock issuable upon exercise of the then outstanding stock options and warrants, effective as of 12:01 a.m. on October 15, 2013. As a result of the reverse stock split, each five shares of the outstanding Common Stock and shares held in treasury were combined into one share of Common Stock without any change to the par value per share. The reverse stock split did not affect the number of authorized shares of Common Stock which remains at 75,000,000. As a result of this reverse stock split, all references in the financial statements and notes thereto to the number of shares outstanding, per share amounts, and outstanding stock option and warrant data of the Company’s Common Stock have been restated to reflect the effect of the stock split for all periods presented. Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern. Our former independent registered public accounting firm included in its report covering our 2013 audited consolidated financial statements an explanatory paragraph regarding substantial doubt about the Company’s ability to continue as a going concern. The Company’s financial position and operating results raise substantial doubt about the Company’s ability to continue as a going concern, as reflected by the accumulated deficit of $59,036,000 incurred through June 30, 2014. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. During the six months ended June 30, 2014, the Company incurred a net loss of $3,958,000 (which included a gain on insurance settlement of approximately $3,541,000 recorded in the second quarter from our Perma-Fix of South Georgia, Inc. subsidiary which suffered a fire on August 14, 2013 (See Note 10 – “Discontinued Operations and Divestitures” for further information of this insurance settlement)). As of June 30, 2014, the Company has a deficit in working capital of $3,691,000. Revenues for the six months ended June 30, 2014 were $23,201,000 and were below our expectations and internal forecasts as a result of, in large part to, the reduced and inconsistent (seasonal) spending of government clients operating under reduced budgets, completion of contracts, and general adverse economic conditions. 6 The Company’s cash flow requirements during the six months ended June 30, 2014 and fiscal year 2013 were financed by cash on hand, operations, our credit facility, and debt financings. The Company is continually reviewing operating costs and is committed to further reducing operating costs to bring them in line with revenue levels when deemed necessary. Our ability to achieve and maintain profitability is dependent upon our ability to successfully raise additional capital, cut our cost, sale of assets, and develop our business plans that will generate profitable revenues. The Company continues to explore all sources of increasing revenue. If the Company is unable, in the near term, to raise capital or sale of assets on commercially reasonable terms or increase revenue, it may not have sufficient cash to sustain its operations for the remainder of 2014. As a result, the Company may be forced to further reduce or even curtail its operations. The Company continues to focus on expansion into both commercial and international markets to help offset the uncertainties of government spending in the USA. This includes new services, new customers and increasing market share in our current markets. Although no assurances can be given, the Company believes it will be able to successfully implement this plan. In January 2014, the fiscal year 2014 Omnibus spending bill was approved by Congress and the President. This federal budget, the first approved in several years, restores federal government funding cuts instituted in 2013 from sequestration and allows for new spending on projects that were not allowed under Continuing Resolutions (“CR”). The Company is beginning to see improvement in our business with a number of sizable projects being awarded in our Services Segment and higher waste streams received in the Treatment Segment in the latter part of the second quarter of 2014. 2. Summary of Significant Accounting Policies Our accounting policies are as set forth in the notes to the December 31, 2013 consolidated financial statements referred to above. Recent ly Adopted Accounting Standards In April 2014, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2014-08, “Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity.” ASU 2014-08, among other things, raises the threshold for disposals to qualify as discontinued operations. Under ASU 2014-08, a discontinued operation is (1) a component of an entity or group of components that has been disposed of by sale, disposed of other than by sale or is classified as held for sale that represents a strategic shift that has or will have a major effect on an entity’s operations and financial results or (2) an acquired business or nonprofit activity that is classified as held for sale on the date of the acquisition. ASU 2014-08 also requires additional disclosures for discontinued operations and new disclosures for individually material disposal transactions that do not meet the definition of a discontinued operation. This ASU is effective for annual periods beginning on or after December 15, 2014 and interim periods within that year. Early adoption of ASU 2014-08 is permitted but only for disposals (or classifications as held for sale) that have not been reported in financial statements previously issued or available for issue. On April 3, 2014, the Company’s Board of Directors (“Board”) authorized management to pursue the sale of our Schreiber, Yonley and Associates, Inc. (“SYA”) subsidiary, subject to final approval by the Board. As a result of ASU 2014-08, the Company would not be required to present SYA as discontinued operations. The sale of SYA would not represent a strategic shift that will have a major effect on the Company's operations and financial results as defined by ASU 2014-08. The Company has elected to early adopt ASU 2014-08 for the quarter ended June 30, 2014. The Company will continue to present discontinued operations as previously presented in the Company's fiscal 2013 Annual Report on Form 10-K. 7 Recently Issued Accounting Standards In May 2014, the FASB issued ASU 2014-09, “Revenue from Contracts with Customers (Topic 606).” ASU 2014-09 provides a single, comprehensive revenue recognition model for all contracts with customers. The revenue guidance contains principles that an entity will apply to determine the measurement of revenue and timing of when it is recognized. The underlying principle is that an entity will recognize revenue to depict the transfer of goods or services to customers at an amount that the entity expects to be entitled to in exchange for those goods or services. The standard will be effective for the first interim period within annual reporting periods beginning after December 15, 2016 for public entities, with no early adoption permitted. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In June 2014, the FASB issued ASU 2014-12, “Compensation Stock – Compensation (Topic 718).” ASU 2014-12 applies to all reporting entities that grant their employees share-based payments in which the terms of the award provide that a performance target that affects vesting could be achieved after the requisite service period. It requires that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition and follows existing accounting guidance for the treatment of performance conditions. The standard will be effective for annual periods and interim periods within those annual periods beginning after December 15, 2015, with early adoption permitted. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. 3. CEE Opportunity Partners Poland S.A (n/k/a Perma-Fix Medical S.A.) On April 4, 2014, the Company completed the acquisition of 80% of CEE Opportunity Partners Poland S.A. (“the Polish shell”), a publicly traded shell company on the NewConnect (alternative share market run by the Warsaw Stock Exchange) in Poland, for $1.00 (U.S.) and sold to the Polish shell all of the shares of Perma-Fix Medical Corporation, a Delaware corporation (“PF Medical”) organized by the Company. PF Medical’s only asset was a worldwide license granted by the Company to use, develop and market the new process and technology developed by the Company in the production of Technetium-99 (Tc-99m) for medical diagnostic applications. Since the acquired shell company does not meet the definition of a business under Accounting Standards Codification (“ASC”) 805, “Business Combinations”, the transaction was accounted for as a capital transaction. The Company renamed the Polish shell to Perma-Fix Medical S .A (“PF Medical S.A.”). The primary purpose of PF Medical S.A. is to provide a financing vehicle for the development and marketing of its medical isotope (Tc-99m) technology used in medical diagnostic testing for potential use throughout the world. See Note 13 - “Subsequent Events” for a discussion of such financing. 4. Other Intangible Assets and Goodwill The following table summarizes information relating to the Company’s other intangible assets: June 30, 2014 December 31, 2013 Useful Gross Net Gross Net Lives Carrying Accumulated Carrying Carrying Accumulated Carrying (Years) Amount Amortization Amount Amount Amortization Amount Intangibles (amount in thousands) Patent 8-18 $ 546 $ ) $ 377 $ 514 $ ) $ 359 Software 3 394 ) 89 379 ) 121 Non-compete agreement 1.2 265 ) 13 265 ) 91 Customer contracts .5 790 ) - 790 ) - Customer relationships 12 3,370 ) 2,222 3,370 ) 2,409 Total $ 5,365 $ ) $ 2,701 $ 5,318 $ ) $ 2,980 The intangible assets are amortized on a straight-line basis over their useful lives with the exception of customer relationships which are being amortized using an accelerated method. 8 The following table summarizes the expected amortization over the next five years for our definite-lived intangible assets (which include the one definite-lived permit at our Diversified Scientific Services, Inc. (“DSSI”) subsidiary): Amount Year (In thousands) (remaining) $ 246 478 419 385 355 $ 1,883 Amortization expense relating to intangible assets noted above and our one definite-lived permit for the Company was $176,000 and $352,000 for the three and six months ended June 30, 2014, respectively, and $179,000 and $343,000 for the three and six months ended June 30, 2013, respectively. Goodwill Impairment On April 3, 2014, the Company’s Board of Directors (“Board”) approved management to pursue the sale of our SYA subsidiary. As permitted by ASC Topic 350 “Intangible – Goodwill and Other,” when an impairment indicator arises, the Company may recognize its best estimate of that impairment loss. Based on the Company’s preliminary analysis prepared as of June 30, 2014, the Company recorded a goodwill impairment charge of $380,000 during the three months ended June 30, 2014 for the SYA reporting unit. $950,000 of goodwill remains for this reporting unit. During the second quarter of 2013, the Company recorded a goodwill impairment charge of $1,149,000 which represented the total goodwill for our CH Plateau Remediation Company (“CHPRC”) reporting unit, our operation under the CHPRC subcontract. This subcontract expired on September 30, 2013. The impairment charges noted above are noncash in nature and did not affect our liquidity or cash flows from operating activities. Additionally, the goodwill impairment had no effect on our borrowing availability or covenants under our credit facility agreement. 5. Stock Based Compensation The Company follows FASB ASC 718, “Compensation – Stock Compensation” (“ASC 718”) to account for stock-based compensation. ASC 718 requires all stock-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. The Company has certain stock option plans under which it awards incentive and non-qualified stock options to employees, officers, and outside directors. Stock options granted to employees have either a ten year contractual term with one-fifth yearly vesting over a five year period or a six year contractual term with one-third yearly vesting over a three year period. Stock options granted to outside directors have a ten year contractual term with vesting period of six months. No stock options were granted during the first six months of 2014 or 2013. As of June 30, 2014, the Company had an aggregate of 131,600 employee stock options outstanding (from the 2004 Stock Option Plan), of which all are vested. The weighted average exercise price of the 131,600 outstanding and fully vested employee stock options is $10.72 with a remaining weighted contractual life of 0.2 years. Additionally, the Company had an aggregate of 169,200 outstanding director stock options (from the 2003 Outside Directors Stock Plans), of which all are vested. The weighted average exercise price of the 169,200 outstanding and fully vested director stock options is $9.18 with a remaining weighted contractual life of 4.8 years. 9 The Company estimates fair value of stock options using the Black-Scholes valuation model. Assumptions used to estimate the fair value of stock options granted include the exercise price of the award, the expected term, the expected volatility of the Company’s stock over the option’s expected term, the risk-free interest rate over the option’s expected term, and the expected annual dividend yield. The following table summarizes stock-based compensation recognized for the three and six months ended June 30, 2014 and 2013 for our employee and director stock options. Three Months Ended Six Months Ended Stock Options June 30, June 30, Employee Stock Options $ - $ $ ) $ Director Stock Options 1,000 - 22,000 Total $ 1,000 $ $ ) $ The Company recognized stock-based compensation expense using a straight-line amortization method over the requisite service period, which is the vesting period of the stock option grant. ASC 718 requires that stock based compensation expense be based on options that are ultimately expected to vest. ASC 718 requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. The Company has generally estimated forfeiture rates based on historical trends of actual forfeitures. When actual forfeitures vary from our estimates, the Company recognizes the difference in compensation expense in the period the actual forfeitures occur or when options vest. The total stock-based compensation expense for the six months ended June 30, 2014 included a reduction in expense of approximately $54,000 resulting from the forfeiture of options by Mr. Jim Blankenhorn, our Chief Operating Officer (“COO”), who voluntarily resigned from the Company effective March 28, 2014. The COO was granted an option from the Company’s 2010 Stock Option Plan on July 25, 2011, to purchase up to 60,000 shares of the Company’s Common Stock at $7.85 per share. The options had a six year contractual term with one-third yearly vesting over a three year period. 10 6 . Stock Plans and Non-Qualified Option Agreement The summary of the Company’s total Stock Plans and a Non-Qualified Stock Option Agreement as of June 30, 2014, as compared to June 30, 2013, and changes during the periods then ended, are presented below. The Company’s Plans consist of the 1993 Non-Qualified Stock Option Plan (last options expired February 2013), the 2004 and 2010 Stock Option Plans, and the 2003 Outside Directors Stock Plans: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Options outstanding Janury 1, 2014 362,800 $ 9.53 Granted ─ ─ Exercised ─ ─ $ ─ Forfeited ) 7.96 Options outstanding End of Period (1) 300,800 9.85 2.8 $ 41,070 Options Exercisable at June 30, 2014(1) 300,800 $ 9.85 2.8 $ 41,070 Options Vested and expected to be vested at June 30, 2014 300,800 $ 9.85 2.8 $ 41,070 Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Options outstanding Janury 1, 2013 528,800 $ 9.82 Granted ─ ─ Exercised ─ ─ $ ─ Forfeited ) 9.36 Options outstanding End of Period (2) 390,800 9.98 3.0 $ ─ Options Exercisable at June 30, 2013(2) 350,800 $ 10.23 2.9 $ ─ Options Vested and expected to be vested at June 30, 2013 390,800 $ 9.98 3.0 $ ─ (1) Options with exercise prices ranging from $2.79 to $14.75 (2) Options with exercise prices ranging from $5.50 to $14.75 7 . Income (Loss) Per Share Basic income (loss) per share excludes any dilutive effects of stock options, warrants, and convertible preferred stock. In periods where they are anti-dilutive, such amounts are excluded from the calculations of dilutive earnings per share. Net loss attributable to non-controlling interests are excluded from loss from continuing operations in the below calculation in accordance with ASC 260, “Earnings Per Share.” The diluted income (loss) per share calculations exclude options to purchase approximately 276,800 and 276,800 shares of common stock for the three and six months ended June 30, 2014, respectively, and 390,800 and 390,800 shares of common stock for the three and six months ended June 30, 2013, respectively, because their effect would have been antidilutive as a result of the net losses recorded in these periods for continuing operations . 11 8. Long Term Debt Long-term debt consists of the following at June 30, 2014 and December 31, 2013: (Amounts in Thousands) June 30, 2014 December 31, 2013 Revolving Credit facility dated October 31, 2011, borrowings based upon eligible accounts receivable, subject to monthly borrowing base calculation, variable interest paid monthly at our option of prime rate (3.25% at June 30, 2014) plus 2.0% or London Interbank Offer Rate ("LIBOR") plus 3.0%, balance due October 31, 2016. Effective interest rate for the first six months of 2014 was 4.3%. (1) $ 1,391 $ — Term Loan dated October 31, 2011, payable in equal monthly installments of principal of $190, balance due in October 31, 2016, variable interest paid monthly at option of prime rate plus 2.5% or LIBOR plus 3.5%. Effective interest rate for the first six months of 2014 was 3.7%. (1) 10,095 11,238 Promissory Note dated February 12, 2013, payable in monthly installments of $10, which includes interest and principal, starting February 28, 2013, interest accrues at annual rate of 6.0%, balance due January 31, 2015. (2) 69 127 Promissory Note dated August 2, 2013, payable in twelve monthly installments ofinterest only, starting September 1, 2013 and twenty-four monthly installments of $125 in principal plus accrued interest. Interest accrues at annual rate of 2.99%. (2) (3) 2,820 2,777 Various capital lease and promissory note obligations , payable 2014 to 2016, interest at rates ranging from 5.2% to 7.1%. 88 141 14,463 14,283 Less current portion of long-term debt 3,555 2,876 Less long-term debt related to assets held for sale 17 35 $ 10,891 $ 11,372 (1) Our Revolving Credit facility is collateralized by our accounts receivable and our Term Loan is collateralized by our property, plant, and equipment. (2) Uncollateralized note. (3) Net of debt discount of ($180,000) and ($223,000) for June 30, 2014 and December 31, 2013, respectively. See “Promissory Notes” below for additional information. Revolving Credit and Term Loan Agreement The Company entered into an Amended and Restated Revolving Credit, Term Loan and Security Agreement, dated October 31, 2011, (“Agreement”), with PNC Bank, National Association (“PNC”), acting as agent and lender. The Agreement, as amended (“Loan Agreement”), provides us with the following credit facilities: (a) up to $18,000,000 revolving credit facility (“Revolving Credit”), subject to the amount of borrowings based on a percentage of eligible receivables (as defined) (see below for reduction of the Revolving Credit to $12,000,000) and (b) a term loan (“Term Loan”) of $16,000,000, which requires monthly installments of approximately $190,000 (based on a seven-year amortization). On April 14, 2014, the Company entered into an Amendment to the Loan Agreement (“Amended Loan Agreement”) with PNC. Pursuant to the Amendment, our lender waived and/or amended the following: ● reduced our Revolving Credit from up to $18,000,000 to up to $12,000,000. As a result of this Amendment, the Company recorded approximately $37,000 in loss on debt modification (included in interest expense) in accordance with ASC 470-50, “Debt – Modification and Extinguishment;” ● waived the quarterly fixed charge coverage ratio testing requirement for the first quarter of 2014; ● revised the methodology to be used in calculating the fixed charge coverage ratio in each of the subsequent quarters of 2014 and changed the minimum quarterly fixed charge coverage ratio requirement of 1:25 to 1:00 to 1:15 to 1:00 for each of the subsequent quarters of 2014; 12 ● waived the Company’s failure to meet the minimum quarterly fixed charge coverage ratio requirement for the fourth quarter of 2013; ● waived the requirement that the Company’s consolidated financial statements for the year ended December 31, 2013 be issued without a going concern qualification; and ● allowed for the purchase of 80% of a subsidiary in Poland (“CEE Opportunity Partners Poland S.A” (or “Polish Subsidiary”) on April 4, 2014) and the formation of Perma-Fix Medical Corporation (“PFMedical” which was incorporated on January 21, 2014), neither of which shall be a credit party under our Amended Loan Agreement; As a condition of this Amendment, the Company agreed to pay PNC a fee of $30,000, which is being amortized over the term of the Amended Loan Agreement. All other terms of the Amended Loan Agreement remain principally unchanged. The Amended Loan Agreement terminates as of October 31, 2016, unless sooner terminated. The Company may terminate the Amended Loan Agreement upon 90 days’ prior written notice and upon payment in full of our obligations under the Amended Loan Agreement. No early termination fee shall apply if we pay off our obligations under the Amended Loan Agreement after October 31, 2013. As of June 30, 2014, the excess availability under our revolving credit was $3,262,000, based on our eligible receivables. This availability excludes $3,850,000 of insurance proceeds that the Company received on June 30, 2014 as settlement in connection with our Perma-Fix of South Georgia, Inc. subsidiary which sustained a fire on August 14, 2013. The Company’s lender, PNC, placed a temporary hold on these funds as of June 30, 2014 until finalization of an Amendment to our Amended Loan Agreement was completed on July 28, 2014. (See Note 10 – “Discontinued Operations and Divestitures” for information regarding the insurance settlement and Note 13 – “Subsequent Event – Amendments to Amended Loan Agreement” for completion of this Amendment and partial release of the $3,850,000 by our lender). Our credit facility with PNC contains certain financial covenants, along with customary representations and warranties. A breach of any of these financial covenants, unless waived by PNC, could result in a default under our credit facility allowing our lender to immediately require the repayment of all outstanding debt under our credit facility and terminate all commitments to extend further credit. The Company met its fixed charge coverage ratio in the second quarter of 2014 and expects to meet its quarterly fixed charge coverage ratio requirement in each of the remaining quarters of 2014; however, if the Company fails to meet the minimum quarterly fixed charge coverage ratio requirement in the remaining quarters of 2014 and PNC does not waive the non-compliance or further revise our covenant so that the Company is in compliance, our lender could accelerate the repayment of borrowings under our credit facility. In the event that our lender accelerates the payment of our borrowings, the Company may not have sufficient liquidity to repay our debt under our credit facility and other indebtedness. Promissory Notes On February 12, 2013, the Company entered into an unsecured promissory note (“new note”) with Timios National Corporation (“TNC” and formerly known as Homeland Security Capital Corporation) in the principal amount of approximately $230,000 as a result of a settlement with TNC in connection with certain claims that the Company asserted against TNC for breach of certain representations and covenant subsequent to our acquisition of Safety & Ecology Holdings Corporation and its subsidiaries (collectively known as Safety and Ecology Corporation or “SEC”) from TNC on October 31, 2011 (See payment terms of this promissory note in the table above). The new note was entered into as a result of the settlement in which a previously issued promissory note ( with principal balance of $1,460,000 at February 12, 2013) that the Company entered into with TNC as partial consideration of the purchase price of SEC was cancelled and terminated and replaced with the new note. The outstanding principal balance of the new note as of June 30, 2014, was approximately $69,000. The new note provides the Company the right to prepay such at any time without interest or penalty. 13 In the event of default of the new note payable to TNC by the Company, TNC has the option to convert the unpaid portion of the new note into a number of whole shares of the Company’s restricted Common Stock. The number of shares of the Company’s restricted Common Stock issuable is determined by the principal amount owing under the new note at the time of default plus all accrued and unpaid interest and expenses (as defined) divided by the average of the closing price per share of the Company’s Common Stock as reported by the primary national securities exchange on which the Company’s Common Stock is traded during the 30 consecutive trading day period ending on the trading day immediately prior to receipt by the Company of TNC’s written notice of its election to receive the Company’s restricted Common Stock as a result of the event of default by the Company, with the number of shares of the Company’s Common Stock issuable upon such default subject to certain limitations. On August 2, 2013, the Company completed a lending transaction with Messrs. Robert Ferguson and William Lampson (“collectively, the “Lenders”), whereby the Company borrowed from the Lenders the sum of $3,000,000 pursuant to the terms of a Loan and Security Purchase Agreement and promissory note (the “Loan”) (See payment terms of this promissory note in the table above). The Lenders are stockholders of the Company, having received shares of our Common Stock in connection with the acquisition of our Perma-Fix Northwest Richland, Inc. subsidiary (“PFNWR”) in June 2007. The proceeds from the Loan were used for general working capital purposes. In connection with this Loan, the Lenders entered into a Subordination Agreement dated August 2, 2013, with the Company’s credit facility lender, whereby the Lenders agreed to subordinate payment under the Loan, and agreed that the Loan will be junior in right of payment to the credit facility in the event of default or bankruptcy or other insolvency proceeding by the Company. As consideration for the Company receiving the Loan, the Company issued a Warrant to each Lender to purchase up to 35,000 shares of the Company’s Common Stock at an exercise price based on the closing price of the Company’s Common Stock at the closing of the transaction which was determined to be $2.23. The Warrants are exercisable six months from August 2, 2013 and expire on August 2, 2016. The fair value of the Warrants was estimated to be approximately $59,000 using the Black-Scholes option pricing model. As further consideration for the Loan, the Company also issued an aggregate 90,000 shares of the Company’s Common Stock, with each Lender receiving 45,000 shares. The Company determined the fair value of the 90,000 shares of Common Stock to be approximately $200,000 which was based on the closing price of the stock of $2.23 per share on August 2, 2013. The fair value of the Warrants and Common Stock and the related closing fees incurred from the transaction were recorded as a debt discount, which is being amortized using the effective interest method over the term of the loan as interest expense – financing fees. In the event of default of the promissory note by the Company, the Lenders have the option to receive a cash payment equal to the amount of the unpaid principal balance plus all accrued and unpaid interest (“Payoff Amount”), or the number of whole shares of the Company’s Common Stock equal to the Payoff Amount divided by the closing bid price of the Company’s Common Stock on the date immediately prior to the date of default of the promissory note, as reported by the primary national securities exchange on which the Company’s Common Stock is traded. The maximum number of payoff shares is restricted to less than 20% of the outstanding equity. 9. Commitments and Contingencies Hazardous Waste In connection with our waste management services, the Company handles hazardous waste, non-hazardous waste, low level radioactive waste and mixed waste (containing both hazardous and low level radioactive waste), whichthe Companytransports to our own, or other, facilities for destruction or disposal. As a result of disposing of these substances, in the event any cleanup is required,the Companycould be a potentially responsible party for the costs of the cleanup notwithstanding any absence of fault on our part. Legal Matters In the normal course of conducting our business, the Company is involved in various litigation. We are not a party to any litigation or governmental proceeding which our management believes could result in any judgments or fines against us that would have a material adverse effect on our financial position, liquidity or results of future operations. 14 Insurance The Company has a 25-year finite risk insurance policy entered into in June 2003 with American International Group, Inc. (“AIG”), which provides financial assurance to the applicable states for our permitted facilities in the event of unforeseen closure. The policy, as amended, provides for a maximum allowable coverage of $39,000,000 and has available capacity to allow for annual inflation and other performance and surety bond requirements. All of the required payments for this finite risk insurance policy, as amended, were made by the first quarter of 2012. As of June 30, 2014, our financial assurance coverage amount under this policy totaled approximately $38,679,000. The Company has recorded $15,420,000 in our sinking fund related to the policy noted above in other long term assets on the accompanying balance sheets, which includes interest earned of $948,000 on the sinking fund as of June 30, 2014. Interest income for three and six months ended June 30, 2014, was approximately $5,000 and $11,000, respectively. On the fourth and subsequent anniversaries of the contract inception, the Company may elect to terminate this contract. If the Company so elects, AIG is obligated to pay us an amount equal to 100% of the sinking fund account balance in return for complete releases of liability from both us and any applicable regulatory agency using this policy as an instrument to comply with financial assurance requirements. In August 2007, the Company entered into a second finite risk insurance policy for our PFNWR facility with AIG. The policy provided an initial $7,800,000 of financial assurance coverage with an annual growth rate of 1.5%, which at the end of the four year term policy, provides maximum coverage of $8,200,000. The Company has made all of the required payments on this policy. As of June 30, 2014, the Company has recorded $5,901,000 in our sinking fund related to this policy in other long term assets on the accompanying balance sheets, which includes interest earned of $201,000 on the sinking fund as of June 30, 2014. Interest income for the three and six months ended June 30, 2014 was approximately $1,000 and $3,000, respectively. This policy is renewed annually at the end of the four year term with a nominal fee for the variance between the coverage requirement and the sinking fund balance. The Company has renewed this policy annually from 2011 to 2013 with an annual fee of $46,000. All other terms of the policy remain substantially unchanged. 10 . Discontinued Operations and Divestitures Our discontinued operations consist of our Perma-Fix of South Georgia, Inc. (“PFSG”) facility which met the held for sale criteria under ASC 360, “Property, Plant, and Equipment” on October 6, 2010. Our discontinued operations also encompass our Perma-Fix of Fort Lauderdale, Inc. (“PFFL”), Perma-Fix of Orlando, Inc. (“PFO”), Perma-Fix of Maryland, Inc. (“PFMD”), Perma-Fix of Dayton, Inc. (“PFD”), and Perma-Fix Treatment Services, Inc. (“PFTS”) facilities, which were divested on August 12, 2011, October 14, 2011, January 8, 2008, March 14, 2008, and May 30, 2008, respectively. Our discontinued operations also include two previously shut down locations, Perma-Fix of Michigan, Inc. (“PFMI”), and Perma-Fix of Memphis, Inc. (“PFM”). On August 14, 2013, our PFSG facility incurred fire damage which left it non-operational. Certain equipment and portions of the building structures were damaged. The Company carries general liability, pollution, property and business interruption, and workers compensation insurance with a maximum deductible of approximately $300,000. On June 20, 2014, the Company entered into a settlement agreement and release with one of its insurance carriers, resulting in receipt of approximately $3,850,000 in insurance settlement proceeds on June 30, 2014, which was used to pay down the Company’s Revolving Credit facility. During the second quarter of 2014, the Company recognized a gain of $3,541,000, which was comprised of $2,980,000 on disposal of property and equipment and $561,000 of expenses, clean-up costs, and business interruption recoveries. During the six months ended June 30, 2014, the Company received $8,462,000 of insurance proceeds of which $5,727,000 was for property and equipment and $2,735,000 was for expenses, clean-up costs, and business interruption recoveries. During the twelve months ended December 31, 2013, the Company received $3,664,000 of insurance proceeds of which $1,750,000 was for property and equipment and $1,914,000 was for expenses, clean-up costs, and business interruption recoveries. 15 The Company is currently evaluating options regarding the future operation of the PFSG facility. The Company continues to market our PFSG facility for sale. As required by ASC 360, based on our internal financial valuations, the Company concluded that tangible asset impairments existed for PFSG as of June 30, 2014 and recorded approximately $685,000 of asset impairment charges in the second quarter of 2014 (included in “loss from discontinued operations, net of taxes”). No remaining intangible assets exist at PFSG. The following table summarizes the results of discontinued operations for the three and six months ended June 30, 2014 and 2013. The operating results of discontinued operations are included in our Consolidated Statements of Operations as part of our “Loss (income) from discontinued operations, net of taxes.” Three Months Ended Six Months Ended June 30, June 30, (Amounts in Thousands) Net revenues $ — $ 809 $ — $ 1,472 Interest expense $ (6 ) $ (9 ) $ (7 ) $ ) Operating (loss) income from discontinued operations $ ) $ 67 $ ) $ 26 Income tax expense $ — $ 24 $ — $ 11 Gain on insurance settlementl of discontinued operations $ 3,541 $ - $ 3,541 $ - Income from discontinued operations $ 2,372 $ 43 $ 2,105 $ 15 11 . Operating Segments In accordance with ASC 280, “Segment Reporting”, the Company defines an operating segment as a business activity: ● from which we may earn revenue and incur expenses; ● whose operating results are regularly reviewed by the Chief Operating Officer to make decisions about resources to be allocated to the segment and assess its performance; and ● for which discrete financial information is available. The Company currently has two reporting segments, which are based on a service offering approach. This however, excludes corporate headquarters, which does not generate revenue, and our discontinued operations, which includes all facilities as discussed in “Note 10 – Discontinued Operations and Divestitures.” Our reporting segments are defined as follows: TREATMENT SEGMENT, which includes: - nuclear, low-level radioactive, mixed waste (containing both hazardous and low-level radioactive constituents), hazardous and non-hazardous waste treatment, processing and disposal services primarily through four uniquely licensed and permitted treatment and storage facilities; and - research and development activities to identify, develop and implement innovative waste processing techniques for problematic waste streams. 16 SERVICES SEGMENT, which includes: - On-site waste management services to commercial and government customers; - Technical services, which include: o professional radiological measurement and site survey of large government and commercial installations using advance methods, technology and engineering; o integrated Occupational Safety and Health services including industrial hygiene (“IH”) assessments; hazardous materials surveys, e.g., exposure monitoring; lead and asbestos management/abatement oversight; indoor air quality evaluations; health risk and exposure assessments; health & safety plan/program development, compliance auditing and training services; and Occupational Safety and Health Administration (“OSHA”) citation assistance; o global technical services providing consulting, engineering, project management, waste management, environmental, and decontamination and decommissioning field, technical, and management personnel and services to commercial and government customers; and o augmented engineering services (through our Schreiber, Yonley & Associates, Inc. subsidiary – “SYA”) providing consulting environmental services to industrial and government customers: ■ including air, water, and hazardous waste permitting, air, soil and water sampling, compliance reporting, emission reduction strategies, compliance auditing, and various compliance and training activities; and ■ engineering and compliance support to other segments; - Nuclear services, which include: o technology-based services including engineering, decontamination and decommissioning (“D&D”), specialty services and construction, logistics, transportation, processing and disposal; o remediation of nuclear licensed and federal facilities and the remediation cleanup of nuclear legacy sites. Such services capability includes: project investigation; radiological engineering; partial and total plant D&D; facility decontamination, dismantling, demolition, and planning; site restoration; site construction; logistics; transportation; and emergency response; and - A company owned equipment calibration and maintenance laboratory that services, maintains, calibrates, and sources (i.e., rental) of health physics, IH and customized nuclear, environmental, and occupational safety and health (“NEOSH”) instrumentation. 17 The table below presents certain financial information of our operating segments as of and for the three and six months ended June 30, 2014 and 2013 (in thousands). Segment Reporting for the Quarter Ended June 30, 2014 Treatment Services Segments Total Corporate (1) Consolidated Total Revenue from external customers $ 9,396 $ 3,261 $ 12,657 $ — $ 12,657 Intercompany revenues — 33 33 — — Gross profit 1,325 232 1,557 — 1,557 Interest income — — — 6 6 Interest expense 15 1 16 198 214 Interest expense-financing fees — (2 ) (2 ) 38 36 Depreciation and amortization 837 248 1,085 13 1,098 Segment profit (loss) 45 ) Expenditures for segment assets 120 — 120 — 120 Segment Reporting for the Quarter Ended June 30, 2013 Treatment Services Segments Total Corporate (1) Consolidated Total Revenue from external customers $ 10,108 $ 12,676 $ 22,784 $ — $ 22,784 Intercompany revenues 407 16 423 — — Gross profit 2,312 1,711 4,023 — 4,023 Interest income — — — 9 9 Interest expense 22 1 23 177 200 Interest expense-financing fees — — — 24 24 Depreciation and amortization 1,024 238 1,262 27 1,289 Segment profit (loss) 795 ) 176 ) ) Expenditures for segment assets 59 — 59 — 59 Segment Reporting for the Six Months Ended June 30, 2014 Treatment Services Segments Total Corporate (1) Consolidated Total Revenue from external customers $ 17,068 $ 6,133 $ 23,201 $ — $ 23,201 Intercompany revenues — 44 44 — — Gross profit 1,435 215 1,650 — 1,650 Interest income — — — 14 14 Interest expense 25 1 26 341 367 Interest expense-financing fees — (2 ) (2 ) 83 81 Depreciation and amortization 1,787 496 2,283 26 2,309 Segment loss ) Expenditures for segment assets 331 2 333 — 333 Segment Reporting for the Six Months Ended June 30, 2013 Treatment Services Segments Total Corporate (1) Consolidated Total Revenue from external customers $ 17,450 $ 25,163 $ 42,613 $ — $ 42,613 Intercompany revenues 1,075 55 1,130 — — Gross profit 2,167 2,393 4,560 — 4,560 Interest income — — — 18 18 Interest expense 27 (4 ) 23 321 344 Interest expense-financing fees — — — 47 47 Depreciation and amortization 2,063 460 2,523 53 2,576 Segment loss ) Expenditures for segment assets 175 — 175 — 175 (
